Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted November 12, 2020 wherein claims 44-46 and 50-51 are amended, claims 1, 32-43, and 47-49 are canceled, and new claims 52-54 are introduced.  This application is a national stage application of PCT/GB2017/051554, filed May 31, 2017, which claims benefit of provisional application GB1609602.6, filed June 1, 2016.
Claims 44-46 and 50-54 are pending in this application.
Claims 44-46 and 50-54 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted November 12, 2020, with respect to the rejection of instant claims 1, 32, 35, and 37-51 under 35 USC 103 for being obvious over McGuigan et al. in view of Yang et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to be commensurate in scope with evidence of unexpected results presented by Applicant.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 12, 2020, with respect to the rejection of instant claims 1, 36-43, 50, and 51 under 35 USC 103 for being obvious over McGuigan et al. 2013 in view of Yang et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to be commensurate in scope with evidence of unexpected results presented by Applicant.  Therefore the rejection is withdrawn.


	The claimed invention is directed to a nucleotide monophosphate amide, having a particular structure wherein the nucleobase is 8-chloroadenine and the phosphate derivative bears specific amino acid and naphthyl substituents.  The related nucleoside compound, 8-chloroadenine, is known in the art as an antitumor drug. (See Yang et al. of record in previous action) Furthermore monophosphate groups protected as amino acid amides (referred to in the art as ProTides, and disclosed by the references WO2006/100439 and McGuigan et al. 2013 of record in the previous action) are known as prodrugs of nucleotide compounds including substituted adenosine monophosphates.
	However, while it may be prima facie obvious to one of ordinary skill in the art to generally apply the existing ProTide modification to make prodrugs of antitumor nucleoside analogues, the specification as originally filed discloses evidence that the specific compounds recited in the claims are unexpectedly more effective compared to related nucleotide prodrugs.  In particular, table 7 on p. 98 of the specification discloses that the phosphate amide prodrug modification improves both the LD50 and activity of the parent compound 8-chloroadenosine.  By contrast the chloro-adenosine analogues clofarabine and cladribine, which are defined as specifically preferred embodiments of McGuigan et al. ‘439 have a higher LD50 when converted to the prodrug, and show less of an improvement in their activity against leukemic stem cells.  It would have been unexpected to one of ordinary skill in the art that this prodrug modification was particularly effective at improving this compound compared to structurally similar compounds.
	In addition, 8-chloroadenosine is known in the art to function by a different method than other nucleoside analogues.  For example Robak et al. (Reference included with PTO-1449) discloses that 8-
Accordingly, Applicant’s amendment and arguments submitted November 18, 2020, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        1/7/2021